       Case 2:19-cv-02348-GGG-KWR Document 86 Filed 10/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DAPHNE FLEMING AND BRINTNEY                                                   CIVIL ACTION
    JONES
                                                                                      NO: 19-2348
    VERSUS
                                                                                      SECTION: T
    ELLIOT SECURITY SOLUTIONS, LLC,
    IAN KENNARD, AND DARRIN
    ELLIOT, SR.
                                 ORDER

         Before the Court is a Motion for Reconsideration of this Court’s Order of July 16, 2020

(Rec. Doc. 58)1 and supplemental memorandum2 filed by Daphne Fleming and Brintney Jones

(“Plaintiffs”). Elliott Security Solutions, LLC, Ian Kennard, and Darrin Elliott, Sr. (“Defendants”)

have filed an opposition.3 For the following reasons, the motion for reconsideration is DENIED.

                                        BACKGROUND

         Plaintiffs asserted a Fair Labor Standards Act (“FLSA”) collective action claim on behalf

of themselves and similarly-situated “security guard” employees of Defendants seeking damages

for unpaid minimum wages, overtime wages, and liquidated damages.4 On May 8, 2020, Plaintiffs

filed a Motion to Conditionally Certify FLSA Collective Action Classes and to Facilitate Notice

Under 29 U.S.C. 216(b), seeking certification of three discrete classes. On July 16, 2020, this Court

denied Plaintiffs’ motion for conditional class certification. The Court reasoned that Plaintiffs

failed to meet the threshold requirement of showing that similarly-situated individuals exist and

that Plaintiffs failed to offer any evidence to support a claim that the putative class suffered the

alleged company-wide policy in violation of the FLSA. Plaintiffs now ask the Court to reconsider



1
  R. Doc. 60.
2
  R. Doc. 66.
3
  R. Doc. 67.
4
  Id.


                                                 1
       Case 2:19-cv-02348-GGG-KWR Document 86 Filed 10/23/20 Page 2 of 3




that denial contending that the evidence presented squarely falls within the lenient standard set

forth in Lusardi for both establishing that other aggrieved employees exist and they are similarly

situated to the Plaintiffs.5

                                          LAW AND ANALYSIS

        A motion under Federal Rule of Civil Procedure 59(e) “calls into question the correctness

of a judgment.”6 The Fifth Circuit Court has held that such a motion is not the proper vehicle for

rehashing evidence, legal theories, or arguments that could have been offered or raised before the

entry of judgment.7 Rather, Rule 59(e) “serve[s] the narrow purpose of allowing a party to correct

manifest errors of law or fact or to present newly discovered evidence.”8 Reconsideration of a

judgment after its entry is an extraordinary remedy that should be used sparingly.9 “Under Rule

59(e), amending a judgment is appropriate (1) where there has been an intervening change in the

controlling law; (2) where the movant presents newly discovered evidence that was previously

unavailable; or (3) to correct a manifest error of law or fact.”10

        The Court finds Plaintiffs have failed to establish that there has been an intervening change

in the controlling law, failed to provide any newly discovered evidence that was previously

unavailable, and failed to point to a manifest error of law or fact. Although Plaintiffs contend that

they have located two former employees of Defendants who were subjected to the same unlawful

policies as Plaintiffs, Plaintiffs have not established that this evidence was previously unavailable.

Plaintiffs’ motion to reconsider merely rehashes the legal theories and arguments offered in

Plaintiffs’ original motion for certification. Plaintiffs, again, assert that their original motion met



5
  R. Doc. 60, p.1.
6
  In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir.2002).
7
  Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.1990).
8
  Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (5th Cir.1989) (internal quotations omitted).
9
  Templet v. HydroChem Inc., 367 F.3d 473, 478–79 (5th Cir.2004) (internal citations omitted).
10
   Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012).


                                                        2
         Case 2:19-cv-02348-GGG-KWR Document 86 Filed 10/23/20 Page 3 of 3




the Lusardi factors. Because Plaintiffs have failed to clearly establish either a manifest error of

law or fact and have failed to present newly discovered evidence, Plaintiffs have failed to establish

grounds to support reconsideration of the Court’s order denying class certification.


                                          CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for

Reconsideration of this Court’s Order of July 16, 2020 (Rec. Doc. 58)11 is DENIED.

           New Orleans, Louisiana, on this 23rd day of October, 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




11
     R. Doc. 60.


                                                 3
